DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda (US 2012/0169256).

Regarding claim 1, Suda discloses: An electric work machine (Fig. 1, electric power tool 10) comprising:
 
a motor (Fig. 4, motor 30); 

an output shaft (Fig. 1, sleeve 17) operably coupled to and driven by the motor; 

 (A selection of relevant dials can be seen in Fig. 15c, 15d, 15f and 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) configured to be rotatable 360° or more around a dial axis ([0286], “each of the manipulation dials 81 and 86 is rotatable on its axis center.”); 

a rotation sensor (Fig. 15g, manipulation output circuit 87) configured to detect rotation of the dial; and 

a controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer); 

wherein the controller comprises a setting-instruction part and/or stored instructions configured to output, based on detection data from the rotation sensor, a setting instruction that sets a drive condition of the motor (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140).

Regarding claim 2, Suda further discloses: the dial (Fig. 15g, dial 86) is rotatable 360° or more around the dial axis ([0286], “each of the manipulation dials 81 and 86 is rotatable on its axis center.”) in both a forward-rotational direction and a reverse-rotational direction (As seen in Fig. 15g, the two-way arrow indicates rotation in both directions);
 
([0286], “A signal in accordance with its rotation position is outputted to the manipulation output circuit 82, 87. Thus, as shown in the figures, by associating each control parameter with each of a plurality of different rotation positions in the manipulation dial 81, 86 per operation mode, a desired control parameter can be set.”); and 

the setting-instruction part is configured to output, based on the rotational direction and the rotational angle of the dial, the setting instruction ([0286]).

Regarding claim 4, Suda further discloses: a housing (Fig. 1, the housing of handle 13 as well as the main body housing 14) having a dial opening (Fig. 7, manipulation/display panel 21 utilizing the variation of the switch as shown in Fig. 15g); 

wherein at least a portion of the dial is disposed in the dial opening (Fig. 15g shows the dial at least partially within and partially without of the housing).

Regarding claim 5, Suda further discloses: the housing (Fig. 1, the housing of handle 13 as well as the main body housing 14) comprises a controller-housing part that houses the controller (Fig. 4, controller 31 - as the controller is housed within the housing, it must therefore meet the claim limitation); and 

the dial (Fig. 15g, dial 86) is disposed on the controller-housing part (as there is no distinct variation as to what constitutes the controller housing part vs the general housing, since the dial is clearly disposed on at least the housing, the claim limitations are met).

Regarding claim 6, Suda further discloses: the housing (Fig. 1, the housing of handle 13 as well as the main body housing 14) comprises a motor-housing part (Fig. 1, the housing of handle 13 as well as the main body housing 14) that houses the motor (Fig. 4, motor 30); and 

the dial is disposed on the motor-housing part (as there is no distinct variation as to what constitutes the motor housing part vs the general housing, since the dial is clearly disposed on at least the housing, the claim limitations are met).

Regarding claim 7, Suda further discloses: a switch (Fig. 1, trigger switch 18) configured to be manipulated to start the motor ([0116] “On an upper end side of the handle 13 in the main body housing 14, a trigger switch 18 is provided. The trigger switch 18 can be manipulated while a user (manipulator) of the electric power tool 10 grasps the handle 13, in order to rotate and drive the motor 30 to operate the electric power tool 10”);
 
wherein: the housing comprises a grip part (Fig. 1, the housing of handle 13); and
as seen in Fig. 1, the trigger 18 and the manipulation/display panel 21 are located on the grip part).

Regarding claim 8, Suda further discloses: a switch (Fig. 1, trigger switch 18) configured to be manipulated to start the motor ([0116] “On an upper end side of the handle 13 in the main body housing 14, a trigger switch 18 is provided. The trigger switch 18 can be manipulated while a user (manipulator) of the electric power tool 10 grasps the handle 13, in order to rotate and drive the motor 30 to operate the electric power tool 10”); 

wherein: the housing comprises a grip part (Fig. 1, the housing of handle 13, extending only to the base of the handgrip 13, but excluding the battery pack area and the area in which resides the manipulation/display panel 21); 
the switch is disposed on the grip part (as seen in Fig. 1, the trigger 18 and the manipulation/display panel 21 are located on a portion of the housing that would ordinarily constitute the grip area); and 

the dial is disposed in a defined region of the housing that differs from the grip part (as seen in Fig. 1, the handle 13 is slightly offset from the area in which the manipulation/display panel 21 resides.  As such, the claim limitation is met).

Regarding claim 9, Suda further discloses: the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer – as seen in Figure 15g, the microcomputer is immediately below the dial) is shorter than the distance between the switch (Fig. 1, trigger switch 18)  and the controller (as seen in Figure 1, assuming the microcomputer is immediately below the dial as shown in Fig. 15g, than the dial is between the trigger and microcomputer, thus meeting the limitations of the claim).

Regarding claim 10, Suda further discloses: the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer – as seen in Figure 15g, the microcomputer is immediately below the dial) is shorter than the distance between the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30”) and the controller (as seen in Figure 1, assuming the microcomputer is immediately below the dial as shown in Fig. 15g, than the dial is between the motor and microcomputer, thus meeting the limitations of the claim).

Regarding claim 11, Suda further discloses: the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the output shaft (Fig. 1, sleeve 17) is longer than the distance between the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30”) and the output shaft (Fig. 1, sleeve 17 – as the output shaft is connected to the motor, the distance between the two must in fact be zero).

Regarding claim 12, Suda further discloses: a rotational axis of the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30” – as the rotation axis of the motor is connected to the sleeve 17, this axis can be described as moving from forward to aft of the tool)and an axis parallel to the dial axis (using the dial as shown in Figure 15f, the axis moves up and down, thus orthogonal to the axis of the motor) are orthogonal to one another.

Regarding claim 13, Suda further discloses: a display device (Fig. 1, manipulation/display panel 21 including display LED 22); 
wherein the controller comprises a display-control part and/or stored instructions configured to cause the drive condition to be displayed on the display device based on the setting instruction output from the setting-instruction part (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140).

Regarding claim 14, Suda further discloses: the display device (Fig. 1, manipulation/display panel 21 including display LED 22) is disposed at least partly surrounding the dial (the dial, 86, would be located in the area in which switches 23 and 24 reside.  As such, it is at least partly surrounded by the manipulation/display panel 21).

Regarding claim 15, Suda further discloses: the drive condition includes the rotational speed of the motor (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140.  Figs. 14B and 14C show the display in maximum rotational speeds at various settings).

Regarding claim 16, Suda further discloses: the drive condition includes an upper-limit value of the rotational speed of the motor ([0020] “Specifically, for example, if two operation modes are configured such that a set torque value can be changed at one of the operation modes, and a maximum rotation speed of a motor can be changed at the other of the operation modes, the user has to identify the control parameter to be changed. Thus, it is general to provide a manipulation unit and a display unit per operation mode (i.e., per type of control parameter”).

Regarding claim 17, Suda further discloses: the controller comprises a motor-control part configured to output a stop instruction to stop the motor in response to a determination that a momentary amount of torque that is currently being applied to the output shaft exceeds a torque threshold ([0037] “There are various particular examples for the applied control. For example, it is preferable that the electric power tool further includes a torque detector that directly or indirectly detects a rotation torque of the tool output shaft. As the applied control, at least an electronic clutch control is provided which is based on the control method by the basic control and stops rotation of the motor when the rotation torque detected by the torque detector reaches or exceeds a predetermined set torque value. “); and 
the drive condition includes the torque threshold ([0040] “As above, since the electric power tool of the present invention includes the torque value setting changing unit, the set torque value can be arbitrarily changed by the user.”).

Regarding claim 18, Suda further discloses: a manipulation device (Fig. 1, mode changeover lever 19) configured to be manipulated to set a drive mode of the motor ([0117] “The mode changeover lever 19 is slid (displaced) by the user so that the electric power tool 10 is set at one of the operation modes… 
[0118] … four positions are set in advance to respectively correspond to the four operation modes of the electric power tool 10 of the present embodiment. When the user sets (slides) the mode changeover lever 19 to one of the positions, the operation mode corresponding to the position can be set…[0119] …In the present embodiment, the four operation modes are an impact mode (rotation+hammering in a rotation direction), a drill mode (only rotation), a clutch mode (rotation+electronic clutch), and a vibration drill mode (rotation+hammering in an axial direction)”); 
wherein: 
([0207], “the binary signal (i.e., digital signal indicating the operation mode) from the mode changeover first switch 37 and the mode changeover second switch 38”) and/or stored instructions configured to acquire manipulation data from the manipulation device; and 
the setting-instruction part (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140) is configured to output the setting instruction in the drive mode, which was set using the manipulation device (Figs. 2A-6 explicitly detail the interactions betwixt the various mode selections, the controller inputs, and the output instructions.  The specification best defines what is occurring in each figure in the section labeled “DETAILED DESCIRPTION: BRIEF DESCRIPTION OF DRAWINGS”, “[0094] FIGS. 2A, 2B and 2C are explanatory views showing that a transmission mechanism is switched in conjunction with a mode changeover lever in the electric power tool; 
[0095] FIGS. 3A, 3B, 3C and 3D are explanatory views showing that on and off states of a mode changeover first switch and a mode changeover second switch is switched in conjunction with the mode changeover lever in the electric power tool; 
[0096] FIG. 4 is a configuration diagram showing an electrical structure of a drive unit which drives and controls a motor mounted on the electric power tool; 
[0097] FIG. 5 is an explanatory view for describing an operation state of the electric power tool in each of four operation modes; 
[0098] FIGS. 6A and 6B are explanatory views showing a set torque value which can be changed in a stepwise fashion by a user of the electric power tool at a clutch mode, and a maximum rotation frequency setting which can be changed in a stepwise fashion by the user at an impact mode”).

Regarding claim 19, Suda further discloses: a hammer mechanism (Figs. 2a-2c, impact driver mechanism 56) configured to cause the output shaft to hammer in an axial direction ([0119] “In the present embodiment, the four operation modes are an impact mode (rotation+hammering in a rotation direction), a drill mode (only rotation), a clutch mode (rotation+electronic clutch), and a vibration drill mode (rotation+hammering in an axial direction). “); and 

a mode-changing ring (Fig. 1, mode changeover lever 19 is configured in a circular, ring shape) configured to switch an action mode of the hammer mechanism between a hammering mode, in which the output shaft is caused to hammer, and a non- hammering mode, in which the output shaft is not caused to hammer ([0119] “In the present embodiment, the four operation modes are an impact mode (rotation+hammering in a rotation direction), a drill mode (only rotation), a clutch mode (rotation+electronic clutch), and a vibration drill mode (rotation+hammering in an axial direction). “); 

wherein: the non-hammering mode includes a drilling mode ([0119] “a drill mode (only rotation)“), in which the motor generates the drive force regardless of a momentary ([0119] “a clutch mode (rotation+electronic clutch)“), in which the motor is stopped in response to a determination that the momentary amount of torque that is currently being applied to the output shaft exceeds a torque threshold ([0007] “At the clutch mode, rotation of a motor is also transmitted as is or with deceleration to a tool output shaft. Further, when a rotation torque of the tool output shaft (i.e., rotation torque of a tool element attached to the tool output shaft) reaches or exceeds a predetermined value, a mechanical connection between the motor and the tool output shaft is released so that the rotation of the motor is no longer transmitted to the tool output shaft, thereby to stop rotation of the tool output shaft. The clutch mode is used, for example, in fastening of screws.”); 

the drive mode ([0117-0119] eloquently describe the various drive modes) includes the drilling mode ([0119] “a drill mode (only rotation)“) and the screwdriving mode  ([0119] “a clutch mode (rotation+electronic clutch)“); 

the drive condition includes the torque threshold ([0040] “As above, since the electric power tool of the present invention includes the torque value setting changing unit, the set torque value can be arbitrarily changed by the user.”); and 
the setting-instruction part is configured to output the setting instruction in the screwdriving mode (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140)(Fig. 3c specifically details the mode settings while in the screwdriver (clutch) mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suda (US 2012/0169256) in view of Abe (US 2018/0021931).

Regarding claim 3, Suda discloses the device of claim 1.

Suda does not explicitly disclose: a magnet that rotates integrally with the dial;

wherein the rotation sensor comprises a magnetic sensor configured to detect varying magnetic fields of the magnet while the magnet rotates.

Abe teaches: a magnet that rotates integrally with the dial (Abe - [0048],” The mode-switching dial 60 shown in FIGS. 1 and 2 contains a permanent magnet 60a” since the dial rotates, and the magnets are a permanent part of the dial, they too must rotate); 

wherein the rotation sensor comprises a magnetic sensor configured to detect varying magnetic fields of the magnet while the magnet rotates (Abe - [0048], “This sensor 62 outputs (transmits) an electric signal (mode detection signal) when the mode-switching dial 60 is rotationally operated to a predetermined position. The mode detection signal output from the sensor 62 is input to the controller 106 shown in FIG. 3…the sensor 62 detects a magnetic force of the permanent magnet 60a, and the sensor 62 outputs the mode detection signal.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suda with the magnet and magnetic sensor of Abe, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it integrates a well-known and highly researched technology into the system.  Furthermore, the use of a magnet allows the dial to rotate fully around the axis with no physical connection necessary to obstruct the rotation.

Regarding claim 20, Suda further discloses: a display device (Fig. 1, manipulation/display panel 21 including display LED 22); 

wherein: the manipulation device (Fig. 1, mode changeover lever 19) is disposed adjacent (as the term adjacent is not further defined, it can be said that any part of the tool is adjacent to any other part of the tool) to the dial (A selection of relevant dials can be seen in Fig. 15c, 15d, 15f and 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1); 
the dial is endlessly rotatable around the dial axis in both a forward-rotational direction and a reverse-rotational direction ([0286], “each of the manipulation dials 81 and 86 is rotatable on its axis center.”) (As seen in Fig. 15g, the two-way arrow indicates rotation in both directions)); 

the rotation sensor (Fig. 15g, manipulation output circuit 87) comprises a magnetic sensor (Abe - [0048], “the sensor 62 detects a magnetic force of the permanent magnet 60a, and the sensor 62 outputs the mode detection signal.”) configured to detect varying magnetic fields of the magnet while the dial rotates (paragraph [0048] of Abe details how the sensor 62 either picks up the magnetic force or does not pick it up, thus defining that it detects a varying magnetic force); 

the controller includes a dial-data acquiring part ([0286], “A signal in accordance with its rotation position is outputted to the manipulation output circuit 82, 87. Thus, as shown in the figures, by associating each control parameter with each of a plurality of different rotation positions in the manipulation dial 81, 86 per operation mode, a desired control parameter can be set.”) and/or stored instructions configured to calculate, based on the detection data from the magnetic sensor, a rotational direction and a rotational angle of the dial (Fig. 9 details the use of the incoming signal S110 in order to direct the controller to utilize a particular mode/setting S120 in order to control a motor process S140); 

the setting-instruction part is configured to output, based on the rotational direction and the rotational angle of the dial, the setting instruction (Figs. 2A-6 explicitly detail the interactions betwixt the various mode selections, the controller inputs, and the output instructions.  The specification best defines what is occurring in each figure in the section labeled “DETAILED DESCIRPTION: BRIEF DESCRIPTION OF DRAWINGS”, “[0094] FIGS. 2A, 2B and 2C are explanatory views showing that a transmission mechanism is switched in conjunction with a mode changeover lever in the electric power tool; 

[0095] FIGS. 3A, 3B, 3C and 3D are explanatory views showing that on and off states of a mode changeover first switch and a mode changeover second switch is switched in conjunction with the mode changeover lever in the electric power tool; 

[0096] FIG. 4 is a configuration diagram showing an electrical structure of a drive unit which drives and controls a motor mounted on the electric power tool; 

[0097] FIG. 5 is an explanatory view for describing an operation state of the electric power tool in each of four operation modes; 

[0098] FIGS. 6A and 6B are explanatory views showing a set torque value which can be changed in a stepwise fashion by a user of the electric power tool at a clutch mode, and a maximum rotation frequency setting which can be changed in a stepwise fashion by the user at an impact mode”); 

the controller (Fig. 4, controller 31) comprises a display-control part (Fig. 9, display process 130) and/or stored instructions configured to cause the drive condition to be displayed on the display device based on the setting instruction output from the setting-instruction part; 

the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the controller (Fig. 4, controller 31, further shown in Fig. 15g as a microcomputer – as seen in Figure 15g, the microcomputer is immediately below the dial) is shorter than the distance between the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30”) and the controller (as seen in Figure 1, assuming the microcomputer is immediately below the dial as shown in Fig. 15g, than the dial is between the motor and microcomputer, thus meeting the limitations of the claim); and the distance between the dial (Fig. 15g, dial 86, occupying the location of the changeover switches 23 and 24 as shown in Figure 1) and the output shaft (Fig. 1, sleeve 17) is longer than the distance between the motor ([0114] “In a rear portion of the main body housing 14, a motor housing 16 is provided which houses a motor 30”) and the output shaft (Fig. 1, sleeve 17 – as the output shaft is connected to the motor, the distance between the two must in fact be zero).

Suda does not explicitly disclose: a magnet that rotates integrally with the dial;

the rotation sensor (Fig. 15g, manipulation output circuit 87) comprises a magnetic sensor configured to detect varying magnetic fields of the magnet while the dial rotates. 
 
Abe teaches:  a magnet that rotates integrally with the dial ([0048],”The mode-switching dial 60 shown in FIGS. 1 and 2 contains a permanent magnet 60a” – since the dial rotates, and the magnets are a permanent part of the dial, they too must rotate).

the rotation sensor (Fig. 15g, manipulation output circuit 87) comprises a magnetic sensor (Abe - [0048], “the sensor 62 detects a magnetic force of the permanent magnet 60a, and the sensor 62 outputs the mode detection signal.”) configured to detect varying magnetic fields of the magnet while the dial rotates (paragraph [0048] of Abe details how the sensor 62 either picks up the magnetic force or does not pick it up, thus defining that it detects a varying magnetic force); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Suda with the magnet and magnetic sensor of Abe, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it integrates a well-known and highly researched technology into the system.  Furthermore, the use of a magnet allows .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu, (US 2005/0121209) discloses a similar arrangement of a power tool with a control panel in a similar location as the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731